Citation Nr: 0730959	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  04-16 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to March 
1973.  He is the recipient of the Bronze Star Medal and the 
Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In connection with this appeal, the veteran testified at a 
videoconference hearing before the undersigned Acting 
Veteran's Law Judge, in August 2007; a transcript of the 
hearing is associated with the claims file.


FINDING OF FACT

Hepatitis C was not present in service, or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in August  2002, 
prior to the initial unfavorable AOJ decision issued in 
February 2004.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claim of entitlement to service 
connection, the Board observes that the VCAA notice issued in 
August 2002 informed the veteran of the type of evidence 
necessary to establish service connection; how VA would 
assist him in developing his claim; and his and VA's 
obligations in providing such evidence for consideration.  
However, this notice did not inform the veteran of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertains to the claim.  

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  
The Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, slip op. at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The August 2002 letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA and provided examples of the types of evidence, both 
medical and lay, that could be submitted.  Therefore, the 
Board finds that a reasonable person could be expected to 
understand that he should submit any relevant evidence during 
the development of the claim.  For these reasons, the Board 
concludes that the failure to provide a fully VCAA compliant 
notice was harmless, and that to decide the appeal would not 
be prejudicial to the veteran.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, a March 2006 letter advised the veteran 
of the evidence necessary to establish entitlement to a 
disability rating and an effective date for the disability on 
appeal.  Despite the inadequate timing of the notice provided 
to the veteran on these two elements, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes herein that the 
preponderance of the evidence is against the veteran's 
service connection claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service medical 
records, VA treatment records, and an August 2003 VA 
examination report were reviewed by both the AOJ and the 
Board in connection with adjudication of his claim.  The 
veteran has not identified any additional, relevant records 
that VA needs to obtain for an equitable disposition of his 
claim. 

Additionally, the veteran was afforded a VA examination in 
August 2003 in order to adjudicate his service connection 
claim.  Based on these facts, the Board concludes that the 
medical evidence of record is sufficient to adjudicate the 
veteran's claim without further development.  Thus, the Board 
finds that additional efforts to assist or notify the veteran 
in accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claim.

The Board notes that additional evidence (VA treatment 
records) was received after the most recent supplemental 
statement of the case was issued.  There is no indication 
that the veteran waived his right to have this evidence 
initially considered by the RO.  See 38 C.F.R. §§ 19.31, 
20.1304 (2007).  However, inasmuch as this additional 
evidence merely documents the veteran's continued treatment 
for hepatitis C, which is well-established, and contained 
findings with respect to the etiology of the disease, a 
remand for initial RO consideration is not warranted and the 
Board has jurisdiction to proceed on the merits.  

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  

However, competent evidence of a current disability and of a 
link between the current disability and service is still 
required despite the evidentiary effect of 38 U.S.C.A. § 
1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  
The statute "does not create a statutory presumption that a 
combat veteran's alleged disease or injury is service-
connected," but only "considerably lightens[s] the burden 
of a veteran who seeks benefits for an allegedly service-
connected disease or injury and who alleges that the disease 
or injury was incurred in, or aggravated by, combat 
service." Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).

The Board notes that the veteran's service records indicate 
that he was awarded the Purple Heart, which denotes combat 
experience.  Therefore, the veteran is entitled to the 
application of 38 U.S.C.A. § 1154(b).  However, as noted 
above, the statute is intended to lighten the burden on the 
veteran who alleges an injury or disease during service that 
is otherwise not supported by the veteran's service records.  
In this regard, the veteran states that he received skin 
grafts as treatment for burns he received after a helicopter 
crash in October 1970, and that those skin grafts may be a 
cause of his hepatitis C.  Service medical records reflect 
limited duty assignments in January 1971 and February 1971 
due to status post-third degree burns and fracture and a 
December 1971 record notes the presence of skin grafts, and 
refers to the helicopter crash by way of history provided by 
the veteran.  The veteran's service personnel records 
indicate his military occupational specialty (MOS) was that 
of a helicopter repairman with the Med-EVac Unit and a 
gunner.  As a helicopter crash as reported by the veteran is 
consistent with the circumstances of combat and with his MOS, 
the Board concludes that the veteran received the documented 
skin grafts as treatment for burns sustained in a helicopter 
crash in October 1970, in accordance with § 1154(b). 

The veteran contends that his hepatitis C resulted from 
exposure to blood while serving on a Med-EVac helicopter in 
Vietnam, transporting soldiers and cleaning up blood from the 
helicopter, or from skin grafts he received in service to 
repair burns from a helicopter crash.  Therefore, he contends 
that he is entitled to service connection for hepatitis C.

In addition to the risk factors of service on a Med-Evac 
helicopter and skin grafts reported by the veteran, November 
2002 VA treatment records show that the veteran also reported 
intranasal cocaine use from 1982 to 1984, a needle injury in 
1985, multiple sex partners, a sexually transmitted disease 
(STD), and a possible blood transfusion in 1970 at Valley 
Forge Army Hospital.  Similar risk factors were enumerated in 
a February 2003 VA treatment note.  A request for records of 
the blood transfusion from NPRC yielded a negative response.

The veteran's service medical records are negative for 
complaints, treatment, or diagnosis pertinent to hepatitis C.  
However, post-service medical records demonstrate a diagnosis 
of hepatitis C.  Specifically, VA treatment records dated in 
November 2002 show a diagnosis of hepatitis C and treatment 
is reported starting in February 2003.  Such records also 
indicate the first hepatitis test and diagnosis were in 2000.  
Therefore, the Board finds that the veteran has a current 
diagnosis of hepatitis C.  

The Board has considered all relevant evidence of record 
regarding the veteran's claim for service connection for 
hepatitis C.  However, while the veteran has a current 
diagnosis of hepatitis C, the record shows no complaint or 
diagnosis of hepatitis C or any related symptomology during 
active service or for many years thereafter.  The first post-
service clinical testing and diagnosis of hepatitis C of 
record is in November 2002, with reference to a diagnosis in 
2000, which is approximately 27 years after the veteran's 
discharge from service.  The lapse in time between service 
and the first complaint and diagnosis weighs against the 
veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc). 

Additionally, the Board finds that there is no competent 
medical opinion relating the veteran's hepatitis C to his 
military service.  The August 2003 VA examiner stated that 
the veteran's hepatitis C is more likely than not related to 
his documented drug use.  In forming this opinion, the 
examiner noted risk factors of exposure to blood as a Med-
Evac helicopter repairman and skin grafts while in service, 
as reported by the veteran, and the additional risk factors 
of intranasal cocaine use from 1982 to 1984, multiple sex 
partners, a needle injury in 1985, and smoking of heroin and 
marijuana in service as documented in the claims file.  The 
examiner indicated that the veteran's history was 
inconsistent in many documented notes and stated that, 
although there is documentation that the veteran served as a 
helicopter mechanic, there is no supporting documentation for 
his claim that he worked on a Med-Evac helicopter.  Further, 
the examiner observed that in a hospital summary dated in 
February 1973, showing a diagnosis of heroin addiction, the 
veteran did not report any Med-Evac work.  With regard to 
skin grafts, the examiner stated that most skin grafts come 
from the injured individual, and are therefore, not risk 
factors for infection.  Thus, the examiner determined that 
the veteran's hepatitis C is more likely than not related to 
his drug use.    

The Board observes that the veteran has documented drug use 
both in-service, to include his February 1973 separation 
examination, and post-service and that the VA examiner did 
not specify which period of drug use is the likely point of 
hepatitis C infection.  However, service connection cannot be 
granted for a disease incurred as a result of drug abuse as 
such constitutes willful misconduct.  See 38 C.F.R. 
§ 3.301(d).  Therefore, service connection cannot be granted 
for the veteran's hepatitis C, insofar as it relates to his 
drug use, whether in service or afterwards.


Thus, there is no competent medical evidence relating the 
veteran's hepatitis C to his active duty military service.  
The Board has considered the veteran's own statements 
regarding his claimed in-service etiology of his current 
hepatitis C.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).   Absent competent and probative evidence of a causal 
nexus between the veteran's hepatitis C and service, he is 
not entitled to service connection on a direct basis.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for hepatitis C.  Therefore, his claim must be 
denied.


ORDER

Service connection for hepatitis C is denied.

 

____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


